DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/31/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. Regarding at least claim 1, the applicant argues the rejection under 35 U.S.C 103 is improper over Jeon US 2014/0247487 in view of Ryu US 2015/0293286 fails to teach or suggest “the second retardation film comprising the discotic liquid crystal layer is between the polarizing film and the first retardation film” because Ryu fails to disclose the second retardation film comprising the discotic liquid crystal layer is between the polarizing film and the first retardation film. The Examiner respectfully disagrees. 
Regarding applicant’s argument, firstly the primary reference Jeon discloses the second retardation film is between the polarizing film and the first retardation film. Secondly, Ryu is a secondary reference doesn’t require to teach the all the claim limitations in claim 1, and para.53 of Ryu discloses the fig.5 is just one example of the polarizing plate 2 which means that position of 101 and 102 can be interchangeable, and Ryu only used to teach the materials of the first and second retardation films. Thirdly, Jeon fails to disclose the second retardation film comprising a discotic liquid 
Therefore, The Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 2014/0247487 in view of Ryu US 2015/0293286.
Regarding claim 1, Jeon discloses a polarizing plate for light emitting display devices, in at least figs.2 and 4, comprising: 
a polarizing film (301); and
a liquid crystal retardation film (1, or 102 with 101, see figs.2 and 4 and para.29,30 and 34 discloses 101 and 102 each can be formed with a liquid crystal film) formed on one surface of the polarizing film (see fig.4), the liquid crystal retardation film comprising a laminate of a second retardation film (102) and a first retardation film (101)(see fig.4), the second retardation film having an in-plane retardation Re of about 220 nm to about 280 nm (para.32 discloses 220 nm to 270 nm) and a degree of biaxiality NZ of about 0 to about 0.3 (para.27 and 16 discloses NZ is more than 0 and not more than 1.5) at a wavelength of 550 nm, the first retardation film having an in-plane retardation Re of about 100 nm to about 150 nm (para.23 discloses 105 nm to 120 nm) and a degree of biaxiality NZ of about 0.3 to about 0.7 (para.25 and 16 discloses NZ is more than 0 and not more than 2) at a wavelength of 550 nm,
wherein the second retardation film is between the polarizing film and the first retardation film (see figs.4).
Jeon does not explicitly disclose the second retardation film comprising a discotic liquid crystal layer and the first retardation film comprising a nematic liquid crystal layer.
Ryu discloses a polarizing plate, in at least fig.5, the second retardation film (102) comprising a discotic liquid crystal layer (para.44) and the first retardation film (101) comprising a nematic liquid crystal layer (para.39) for the purpose of forming a liquid crystal retardation film (para.39 and 44) and preventing reflection and ensure visibility (see Abstract).

Regarding claim 2, Ryu discloses the nematic liquid crystal layer is an alignment layer-free liquid crystal layer (para.39 discloses it used a light aligning method or a rubbing aligning method when forming the first retardation liquid crystal film without using an alignment layer) for the purpose of forming the first retardation liquid crystal film (para.39). The reason for combining is the same as claim 1.
Regarding claim 6, Jeon discloses the first retardation film has an in-plane retardation Rth of about -30 nm to about 30 nm (Rth=Re x Nz is equal to more than 0 nm and not more than 240 nm) at a wavelength of 550 nm.
Regarding claim 7, Ryu discloses the discotic liquid crystal layer comprises liquid crystals free from a photosensitive functional group (para.44-46 does not disclose the discotic liquid crystal layer comprises liquid crystals from a photosensitive functional group, so that the discotic liquid crystal layer comprises liquid crystals free from a photosensitive functional group) for the purpose of forming the second retardation liquid crystal film (para.44). The reason for combining is the same as claim 1.
Regarding claim 8, Jeon discloses the second retardation film has an out-of-plane retardation Rth of about -90 nm to about -140 nm (para.33) at a wavelength of 550 nm.
Regarding claim 9, Jeon discloses a difference in degree of biaxiaiity at a wavelength of 550 nm between the second retardation film and the first retardation film ranges from about 0.2 to about 0.8 (para.27 and 25, they have a difference of 0.5).
Regarding claim 10, Jeon discloses an angle defined between a fast axis of the second retardation film and a fast axis of the first retardation film ranges from about 55° to about 80° (para.10 discloses 75° to 115°).
Regarding claim 11, Jeon discloses the first retardation film has a thickness of about 0.5 µm to about 2 µm (para.31 disclose 1 µm to 300 µm vary according to the purpose of use).
Regarding claim 12, Jeon discloses an adhesive layer (an adhesive, para.36) between the first retardation film and the second retardation film.
Regarding claim 13, Jeon disclose the polarizing plate having a front reflectivity and a side reflectivity for the purpose of preventing reflection of external light and secure visibility (para.46).
Jeon in view of Ryu does not explicitly disclose the polarizing plate having the front reflectivity of about 0.5% or less and the side reflectivity of about 1% or less. However, one of ordinary skill in the art would have been led to recited range (the front reflectivity of about 0.5% or less and the side reflectivity of about 1% or less) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular 
Regarding claim 14, Jeon discloses a light emitting display device (an organic light-emitting device, see Abstract and para.46) comprising the polarizing plate according to claim 1 (see the rejection of claim 1).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 2014/0247487 in view of Ryu US 2015/0293286 as applied to claim 1 above, and further in view of Moriya US 2010/0231836.
Regarding claims 3 and 4, Jeon in view of Ryu does not explicitly disclose the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional group and the photosensitive functional group comprises at least one selected from the group of a cinnamoy! group, a cinnamylidene group, a (meth)acryloyl group, a (meth)acryloyl group-containing group, a coumarin group, and a benzophenone group.
Moriya discloses a display, a retardation film (4) comprises the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional group (para.72) and the photosensitive functional group comprises a (meth)acryloyl group (para.72 discloses (metha)acryloyl group which is a typo should be (meth)acryloyl 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional group and the photosensitive functional group comprises a (meth)acryloyl group as taught by Moriya in the polarizing plate of Jeon in view of Ryu for the purpose of forming a retardation film with the nematic liquid crystal layer.


Reasons for allowance
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 5. In addition, Jeon US 2014/0247487, Ryu US 2015/0293286 and Moriya US 2010/0231836 taken along or in combination, at least fails to disclose or suggest 
a polarizing plate having the nematic liquid crystal layer having a unit represented by Formula 1 or Formula 2:

    PNG
    media_image1.png
    666
    650
    media_image1.png
    Greyscale

along with other claim limitations.
	Jeon US 2014/0247487, Ryu US 2015/0293286 and Moriya US 2010/0231836, either singularly or in combination, does not disclose or suggest a polarizing plate having the nematic liquid crystal layer having a unit represented by Formula 1 or Formula 2:

    PNG
    media_image1.png
    666
    650
    media_image1.png
    Greyscale

along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIA X PAN/Primary Examiner, Art Unit 2871